Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 has been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“a motor” in claim 1, line 6;
“a device that allows the blade rotation” in claims 11-4, lines 2-3;
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, lines 1-2 “wherein the length of said single conveyor belt” should be “wherein a length of said single conveyor belt”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“a device that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position with respect to the transport direction of the material to be cut” in claims 11-14, lines 2-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-14 recites the limitation "automatic sawing machine" in line 1. It is unclear if these limitations are intended to relate to the same claim element of claim 1 or not. For purposes of this Action, Examiner is interpreting the limitations to relate to the same claim element of claim 1.
The term “a crankcase type” in claim 3, line 2 is a relative term which renders the claim indefinite. The term “crankcase type” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examining purposes, the Examiner is to interpret the crankcase type to any covering device.
Regarding claim 7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examining purposes, the Examiner is to interpret the claim limitation as functional language.
Claim limitation “a device that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position with respect to the transport direction of the material to be cut” in claims 11-14, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform the claimed function of “a device that allows the blade rotation" in claims 11-14 The specification does not demonstrate that the applicant has made an invention that 
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Buechel (US Pub. No. 2003/0172916) in view of Durkoppwerke (FR 1084967).
Regarding claim 1, Buechel discloses: automatic sawing machine (Figures 1-7 element 1) for cutting blocks of natural and/or concrete stone material (element 2), wherein said machine comprises 
a single motorized conveyor belt (elements 4/31) , which defines a cutting path (element 3) suitable for receiving in succession said blocks of material to be cut and to transport them from a first inlet station (Detail A) to a second outlet station (Detail B), and wherein said machine further comprises a plurality of cutting devices (elements 13-15) each of them being provided with a motor (elements 24-26) on whose axis a circular blade (elements 16-18)  is keyed, said cutting devices being constrained to said machine (see figures 2-4) and being arranged above the cutting path defined by the conveyor belt with respect to a vertical direction so that the respective circular blades are inside the cutting path itself (see annotated figure below); 
characterized in that said single motorized conveyor belt consists of a conveyor plane (Detail C) for transporting the material to be cut (see paragraph 0021).

    PNG
    media_image1.png
    491
    941
    media_image1.png
    Greyscale

However, Buechel discloses a different means of a conveyor belt for transporting the material and does not expressly disclose wherein the conveyor belt consists of a conveyor plane and a driving wall that all together contribute to give the single conveyor belt a substantially "L"-shape.
Durkoppwerke teaches it was known in the art to have a conveyor (Figures 1-12) comprising a conveyor belt (element b) having a series of strips (elements                                 
                                    
                                        
                                            l
                                        
                                        
                                    
                                
                            /                                
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                            /                                
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                            ) consists of a conveyor plane (Detail A) and a driving wall (element m) that all together contribute to give the single conveyor belt a substantially "L"-shape (see annotated figure below).

    PNG
    media_image2.png
    493
    752
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    577
    646
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Buechel to incorporate the teachings of Durkoppwerke to provide wherein the conveyor belt consists of a conveyor plane and a driving wall that all together contribute to give the single conveyor belt a 
Regarding claim 2, Buechel as modified discloses all the elements as stated above in the rejection of claim 1 and a different means of a conveyor belt for transporting the material but appears to be silent wherein said single L-shaped conveyor belt consists of a series of modular strips placed adjacent one to the other, wherein each of said modular strips is a single element having itself an L-shape constituted by a first portion  and a second portion  placed substantially at 90° with respect to said first portion, and wherein the series of said first portions of the strips, side by side, constitute said conveyor belt and wherein the series of said second portions of the strips, side by side, constitute said driving wall.
Durkoppwerke further teaches it was known in the art to have a conveyor (Figures 1-12) wherein said single L-shaped conveyor belt consists of a series of modular strips  (elements                                 
                                    
                                        
                                            l
                                        
                                        
                                    
                                
                            /                                
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                            /                                
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                            ) placed adjacent one to the other (see figures 1, 8, and 13), wherein each of said modular strips is a single element  (see figures 1, 6, 8, and 13 showing elements                                 
                                    
                                        
                                            l
                                        
                                        
                                    
                                
                            /                                
                                    
                                        
                                            l
                                        
                                        
                                            1
                                        
                                    
                                
                            /                                
                                    
                                        
                                            l
                                        
                                        
                                            2
                                        
                                    
                                
                             as single elements) having itself an L-shape constituted by a first portion (Detail A) and a second portion (Detail B), and wherein the series of said first portions of the strips, side by side, constitute said conveyor belt and wherein the series of said second portions of the strips, side by side, constitute said driving wall  (see figures 1, 8, and 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Buechel to incorporate the teachings of Durkoppwerke to provide wherein said single L-shaped conveyor belt consists of a series of modular strips placed adjacent one to the other, wherein each of said modular strips is a single element having itself an L-shape constituted by a first portion and a second portion, and wherein the series of said first portions of the strips, side by side, constitute said conveyor belt and wherein the series of said second portions of the strips, side by side, constitute said driving wall, since simple substitution of known elements for another to obtain predictable results is known in the art. Doing so allows the user provides the user’s a simple conveyor belt comprising a series of separate strips in order to allow the user to interchange damaged parts of the conveyor belt instead of having to replace the whole conveyor belt. (See MPEP 2143.1 (B)) 
However, Buechel modified does not expressly disclose wherein the second portion placed substantially at 90° with respect to said first portion.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Buechel by modifying wherein the second portion placed substantially at 90° with respect to said first portion, since a change in size of a component has generally been held to be within the level of the ordinary skill in the art. The motivation for doing so provides the user’s a simple conveyor belt comprising an L-shape stripe constituted by a first portion and a second portion placed substantially at 90° with respect to said first portion in order to secure the sides of the work pieces and prevent the work pieces from falling off during operations. (See MPEP 2144.04 (IV)(A))
Regarding claim 3, Buechel as modified discloses all the elements as stated above in the rejection of claim 1-2, but appears to be silent wherein the automatic sawing machine according to claim 2, wherein said single conveyor belt is provided with a covering device, such as a crankcase type, arranged at said first inlet station and at said second outlet station, to protect said second portions of the strips, in correspondence with the change of direction of the conveyor belt.
Durkoppwerke further teaches it was known in the art to have a conveyor (Figures 1-12) wherein said single conveyor belt is provided with a covering device (Detail A), such as a crankcase type, arranged at said first inlet station and at said second outlet station (see annotated figure below), to protect said second portions of the strips, in correspondence with the change of direction of the conveyor belt (see Detail B wherein a portion of said second portions of the strips is being protected).

    PNG
    media_image4.png
    521
    818
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Buechel to incorporate the teachings of Durkoppwerke to provide wherein said single conveyor belt is provided with a covering device, such as a crankcase type, arranged at said first inlet station and at said second outlet station, to protect said second portions of the strips, in correspondence with the change of direction of the conveyor belt. Doing so provides a covering device in order to prevent debris from entering the conveyor that could damage the device during operations. 
Regarding claim 6, Buechel as modified discloses all the elements as stated above in the rejection of claim 1-2, but appears to be silent wherein the length of said single conveyor belt can be modified, adding or removing one or more of said single modular strips according to requirements.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Buechel by modifying wherein the length of said single conveyor belt can be modified, adding or removing one or more of said single modular strips according to requirements, since the provision of adjustability, where needed, involves only routine skill in the art. The motivation for doing so would be to adjust the length of the conveyor belt in order to accommodate different sized work pieces, thus enhancing the capabilities of the conveyor belt. (See MPEP 2144.04 (V)(D))
Regarding claim 7, Buechel as modified discloses all the elements as stated above in the rejection of claim 1-2, but appears to be silent the automatic sawing machine according to claim 2, which further comprises guides removably fixed to said second portions of said strips to allow the support plane to be raised above said second portions of said strips when, for example, there is the need to cut stones up to 45 cm high and large diameter disks.
Durkoppwerke further teaches it was known in the art to have a conveyor (Figures 1-12) which further comprises guides (element n) removably fixed to said second portions of said strips (The applicant is claiming a product-by-process limitation (removably fixed) which does not have patentable weight (See MPEP 2113)) to allow the support plane to be raised above said second portions of said strips when, for example, there is the need to cut stones up to 45 cm high and large diameter disks (Giving that there is no structural distinguish of the guides and the prior art meets all structural limitations, thus the claim function s met by the prior art) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Buechel to incorporate the teachings of Durkoppwerke to provide guides removably fixed to said second portions of said strips to allow the support plane to be raised above said second portions of said strips when, for example, there is the need to cut stones up to 45 cm high and large diameter disks. The motivation for doing so allows the strips to be guided during conveying operations in order to prevent the conveyor strips from being awkwardly moved or misaligned, thus preventing the conveyor belt from being damaged during operations.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buechel (US Pub. No. 2003/0172916) in view of Durkoppwerke (FR 1084967) as applied to claims 1-2 above, and further in view of Conklin Jr. (US Patent No. 6,186,314).
Regarding claim 4, Buechel as modified discloses all the elements as stated above in the rejection of claim 1-2, but appears to be silent the automatic sawing machine according to claim 2, wherein each of said second portions of said strips is provided with a slot.
Conklin Jr. teaches it was known in the art to have conveyor belt comprising a series of modular strips (Figures 8-11 element 112), wherein the strip comprises a first portion and second portion (see annotated figure below), and wherein each of said second portions of said strips is provided with a slot (element 139).

    PNG
    media_image5.png
    452
    859
    media_image5.png
    Greyscale

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Buechel to incorporate the teachings of Conklin Jr. to provide wherein each of said second portions of said strips is provided with a slot. Doing so provides the second portions of said strips with a slot in order to provide a friction fit with any additional component, thus eliminating the need of additional retaining apparatus.
Claim 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Buechel (US Pub. No. 2003/0172916) in view of Durkoppwerke (FR 1084967) as applied to claims 1 above, and further in view of Toncelli (US Pub. No. 2017/0305035).
Regarding claim 8, Buechel as modified discloses all the elements as stated above in the rejection of claim 1, but appears to be silent regarding wherein the positioning of said circular blades is adjustable according to the required depth of cut.
Toncelli teaches it was known in the art to have an automatic sawing machine (Figures 1-10 element 12) comprising a work bench (element 14) used to transport material to be cut (paragraph 0080), a plurality of cutting devices (Detail A/B) provided with a motor (elements 36/361) with a circular blade (elements 38/381), and wherein the positioning of said circular blades is adjustable according to the required depth of cut (see paragraph 0110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buechel to incorporate the teachings of Toncelli to wherein the positioning of said circular blades is adjustable according to the required depth of cut. Doing so provides allows the sawing machine’s blades to be positioned at different heights allowing the user to cut the different sized work piece at various locations during operations, thus increasing efficiency and productivity.
Regarding claim 11, Buechel as modified discloses all the elements as stated above in the rejection of claim 1, but appears to be silent regarding the automatic sawing machine according to claim 1 wherein said cutting device is also provided with a device that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position with respect to the transport direction of the material to be cut.
Toncelli teaches it was known in the art to have an automatic sawing machine (Figures 1-10 element 12) comprising a work bench (element 14) used to transport material to be cut (paragraph 0080), a plurality of cutting devices (Detail A/B) provided with a motor (elements 36/361) with a circular blade (elements 38/381), and wherein said cutting device is also provided with a device (element 32/321) that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position (see paragraphs 0069) with respect to the transport direction of the material to be cut.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buechel to incorporate the teachings of Toncelli to provide wherein a device that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position with respect to the transport direction of the material to be cut. Doing so provides the sawing machine with a device that allows the blade to assume a tilted position in order to perform incline cuts and allowing the user to cut the work piece at various angles/locations during operations thus increasing efficiency and productivity.
Regarding claim 12, Buechel as modified discloses all the elements as stated above in the rejection of claims 1-2, but appears to be silent regarding the automatic sawing machine according to claim 2 wherein said cutting device is also provided with a device that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position with respect to the transport direction of the material to be cut.
Toncelli teaches it was known in the art to have an automatic sawing machine (Figures 1-10 element 12) comprising a work bench (element 14) used to transport material to be cut (paragraph 0080), a plurality of cutting devices (Detail A/B) provided with a motor (elements 36/361) with a circular blade (elements 38/381), and wherein said cutting device is also provided with a device (element 32/321) that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position (see paragraphs 0069) with respect to the transport direction of the material to be cut.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buechel to incorporate the teachings of Toncelli to provide wherein a device that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position with respect to the transport direction of the material to be cut. Doing so provides the sawing machine with a device that allows the blade to assume a tilted position in order to perform incline cuts and allowing the user to cut the work piece at various angles/locations during operations thus increasing efficiency and productivity.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Buechel (US Pub. No. 2003/0172916) in view of Durkoppwerke (FR 1084967) as applied to claims 1-2 above, and further in view of Ruoss (US Pub. No. 2001/0052451). 
Regarding claim 9, Buechel as modified discloses all the elements as stated above in the rejection of claim 1-2, but appears to be silent regarding the automatic sawing machine according to claim 2, wherein said conveyor plane of the conveyor belt, or each of said first portions of the strips which make up said conveyor plane of the conveyor belt, is coated with a mat of protective material, such as rubber.
Ruoss teaches it was known in the art to have a conveyor belt (Figures 1-2A element 10) comprising a plurality of stripes (element 18) having first portion and conveyor plane, and wherein the conveyor belt is coated with a mat (elements 26/32/34/36) of protective material, such as rubber (see paragraph 0017 where the prior art states that element 26 is molded of “a rubber or rubber-like material”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buechel to incorporate the teachings of Ruoss to provide wherein said conveyor plane of the conveyor belt, or each of said first portions of the strips which make up said conveyor plane of the conveyor belt, is coated with a mat of protective material, such as rubber. Doing so provides a mat made of rubber that provides a protective layer on the conveyor belt from being damaged by the work pieces during operations.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buechel (US Pub. No. 2003/0172916) in view of Durkoppwerke (FR 1084967) and Ruoss (US Pub. No. 2001/0552451) as applied to claim 9 above, and further in view of Zens (US Patent No. 6,216,848).
Regarding claim 10, Buechel as modified discloses all the elements as stated above in the rejection of claim 9, but appears to be silent regarding the automatic which further comprises a series of rollers which determine a V-shaped path in order to perform the proper tensioning of said conveyor plane of the conveyor belt coated with said mat in protective material.
Zens teaches it was known in the art to have a conveyor (Figures 1-7 element 10) comprising a conveyor plate (elements 42/44) having a conveyor plane and further comprises a series of rollers (elements 52/54/56) which determine a V-shaped path (see annotated figure below) in order to perform the proper tensioning of said conveyor plane of the conveyor belt (see col. 4, ll. 55-61) coated with said mat in protective material.

    PNG
    media_image6.png
    505
    816
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buechel to incorporate the teachings of Toncelli to provide wherein the automatic sawing machine . 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Buechel (US Pub. No. 2003/0172916) in view of Durkoppwerke (FR 1084967) and Conklin Jr. (US Patent No. 6,186,314) as applied to claim 4 above, and further in view of Toncelli (US Pub. No. 2017/0305035).
Regarding claim 13, Buechel as modified discloses all the elements as stated above in the rejection of claim 4, but appears to be silent regarding the automatic sawing machine according to claim 4 wherein said cutting device is also provided with a device that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position with respect to the transport direction of the material to be cut.
Toncelli teaches it was known in the art to have an automatic sawing machine (Figures 1-10 element 12) comprising a work bench (element 14) used to transport material to be cut (paragraph 0080), a plurality of cutting devices (Detail A/B) provided with a motor (elements 36/361) with a circular blade (elements 38/381), and wherein said cutting device is also provided with a device (element 32/321) that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position (see paragraphs 0069) with respect to the transport direction of the material to be cut.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buechel to incorporate the teachings of Toncelli to provide wherein a device that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position with respect to the transport direction of the material to be cut. Doing so provides the sawing machine with a device that allows the blade to assume a tilted position in order to perform incline cuts and allowing the user to cut the work piece at various angles/locations during operations thus increasing efficiency and productivity.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Buechel (US Pub. No. 2003/0172916) in view of Durkoppwerke (FR 1084967) and Ruoss (US Pub. No. 2001/0552451) as applied to claim 9 above, and further in view of Toncelli (US Pub. No. 2017/0305035).
Regarding claim 14, Buechel as modified discloses all the elements as stated above in the rejection of claim 9, but appears to be silent regarding the automatic sawing machine according to claim 9 wherein said cutting device is also provided with a device that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position with respect to the transport direction of the material to be cut.
Toncelli teaches it was known in the art to have an automatic sawing machine (Figures 1-10 element 12) comprising a work bench (element 14) used to transport material to be cut (paragraph 0080), a plurality of cutting devices (Detail A/B) provided with a motor (elements 36/361) with a circular blade (elements 38/381), and wherein a device (element 32/321) that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position (see paragraphs 0069) with respect to the transport direction of the material to be cut.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Buechel to incorporate the teachings of Toncelli to provide wherein a device that allows the blade rotation, where the rotation axis is longitudinal with respect to the conveyor belt, so that the cutting head is able to assume a tilted position with respect to the transport direction of the material to be cut. Doing so provides the sawing machine with a device that allows the blade to assume a tilted position in order to perform incline cuts and allowing the user to cut the work piece at various angles/locations during operations thus increasing efficiency and productivity.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 recites limitations related to an automatic sawing machine and specifically comprises a device consisting of a support fixed to the machine and a rotatable element such as a crown, placed at the top of said support, provided of a 
The teaching of Buechel discloses an automatic sawing machine comprising a single motorized conveyor belt having to rollers (elements 5/6) connected to a motor (element 11) via a belt (element 12) in order to move the conveyor belt. However, the above reference does not disclose a device consisting of a support fixed to the machine and a rotatable element such as a crown provided with a plurality of protuberances that are inserted in turn into one of said slot obtained in one of said second portions of said strips, following the movement of the conveyor belt.
Durkoppwerke teaches it was known in the art to have a conveyor (Figures 1-12) comprising a conveyor belt (element b) having a series of strips (elements                 
                    
                        
                            l
                        
                        
                    
                
            /                
                    
                        
                            l
                        
                        
                            1
                        
                    
                
            /                
                    
                        
                            l
                        
                        
                            2
                        
                    
                
            ) consists of a conveyor plane (Detail A), a driving wall (element m), and drive shaft/paws (elements u/v) in order to move the conveyor belt. However, the above reference does not disclose a device consisting of a support fixed to the machine and a rotatable element such as a crown provided with a plurality of protuberances that are inserted in turn into one of said slot obtained in one of said second portions of said strips, following the movement of the conveyor belt.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/07/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723